DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Dan Hu (40,025) on August 15, 2022.


The application has been amended as follows: 

1.	(Currently Amended) A database management node comprising:
a local storage;
a plurality of processing engines comprising a first processing engine and a second processing engine;
a processor; and
a non-transitory storage medium storing instructions executable on the processor to:
update object metadata with indicators of access frequencies of a plurality of objects in a data store that is remotely accessible by the database management node over a network,
compute a first indicator of an access frequency of a first object of the plurality of objects based on aggregating a first access frequency statistic and a second access frequency statistic, the first access frequency statistic representing an access frequency of the first object by the first processing engine, and the second access frequency statistic representing an access frequency of the first object by the second processing engine,
rank the plurality of objects based on the indicators of access frequencies and sizes of the plurality of objects, wherein a higher access frequency of an object of the plurality of objects causes an increase in a ranking of the object, and a larger size of the object causes a decrease in the ranking of the object, the ranking of the plurality of objects comprising computing a measure representing a first rank of the first object based on aggregating the first indicator and a size of the first object,
select a subset of the plurality of objects based on the ranking of the plurality of objects, 
schedule, in selected one or more time slots, caching of one or more objects of the subset of the plurality of objects in the local storage from the data store, and
cache the subset of the plurality of objects in the local storage.
7.	(Cancelled) 
8.	(Currently Amended) The database management node of claim [[7]]1, wherein the instructions are executable on the processor to pick the one or more time slots that are less busy than another time slot.
13.	(Currently Amended) A non-transitory machine-readable storage medium comprising instructions that upon execution cause a database system comprising a first processing engine and a second processing engine to:
retrieve a plurality of object metadata from a remote data store over a network, the plurality of object metadata containing information for respective objects of a plurality of objects stored in the remote data store, wherein each object metadata of the plurality of object metadata further includes information relating to a time of modification of a corresponding object;
store the plurality of object metadata in a memory of the database system;
update indicators of access frequencies in the plurality of object metadata based on access of the plurality of objects;
compute a first indicator of an access frequency of a first object of the plurality of objects based on aggregating a first access frequency statistic and a second access frequency statistic, the first access frequency statistic representing an access frequency of the first object by the first processing engine, and the second access frequency statistic representing an access frequency of the first object by the second processing engine;
rank the plurality of objects based on the indicators of access frequencies and sizes of the plurality of objects, wherein a higher access frequency of an object of the objects causes an increase in a ranking of the object, and a larger size of the object causes a decrease in the ranking of the object, the ranking of the plurality of objects comprising computing a measure representing a first rank of the first object based on aggregating the first indicator and a size of the first object;
select a subset of the plurality of objects based on the ranking of the plurality of objects; [[and]]
cache the subset of the plurality of objects in the memory of the database system; and
determine whether the corresponding object is stale based on the information relating to the time of modification.
15.	(Cancelled)
19.	(Currently Amended) A method of a database system comprising a first processing engine and a second processing engine, the method comprising:
retrieving a plurality of object metadata from a remote data store over a network, the plurality of object metadata containing information for respective objects of a plurality of objects stored in the remote data store;
storing the plurality of object metadata in a cache memory of the database system;
updating temperature values in the plurality of object metadata based on access frequencies of the objects;
computing a first temperature value representing an access frequency of a first object of the plurality of objects based on aggregating a first access frequency statistic and a second access frequency statistic, the first access frequency statistic representing an access frequency of the first object by the first processing engine, and the second access frequency statistic representing an access frequency of the first object by the second processing engine, wherein the temperature values comprise the first temperature value;
	ranking the plurality of objects based on the temperature values and sizes of the objects, wherein a higher temperature value corresponding to a higher access frequency of an object of the objects causes an increase in a ranking of the object, and a larger size of the object causes a decrease in the ranking of the object, the ranking of the plurality of objects comprising computing a measure representing a first rank of the first object based on aggregating the first temperature value and a size of the first object;
selecting a subset of the plurality of objects based on the ranking; [[and]]
caching, in the cache memory, the subset of the plurality of objects;
selecting, from a plurality of candidate placements, a placement of the first object of the subset of the plurality of objects in the cache memory, the plurality of candidate placements to place objects in respective different memory devices of the cache memory, the different memory devices connected to respective different processing engines of the database system,
wherein the selected placement of the first object comprises selecting a memory device of the different memory devices to store the first object based on a determination that a processing engine connected to the selected memory device is most likely to retrieve the first object.
.

20.	(Currently Amended) The method of claim 19, further comprising:
scheduling, in selected one or more time slots, caching of one or more objects of the subset of the plurality of objects in the cache memory from the remote data store.




ALLOWANCE
Claims 1-6, 8-14 and 16-20 are allowed over the prior art made of record.
The relevant prior art of record does not disclose, teach or suggest the claimed invention (in combination with all other features in the claims) with respect to Independent Claim 1:
“compute a first indicator of an access frequency of a first object of the plurality of objects based on aggregating a first access frequency statistic and a second access frequency statistic, the first access frequency statistic representing an access frequency of the first object by the first processing engine, and the second access frequency statistic representing an access frequency of the first object by the second processing engine, rank the plurality of objects based on the indicators of access frequencies and sizes of the plurality of objects, wherein a higher access frequency of an object of the plurality of objects causes an increase in a ranking of the object, and a larger size of the object causes a decrease in the ranking of the object, the ranking of the plurality of objects comprising computing a measure representing a first rank of the first object based on aggregating the first indicator and a size of the first object, select a subset of the plurality of objects based on the ranking of the plurality of objects, schedule, in selected one or more time slots, caching of one or more objects of the subset of the plurality of objects in the local storage from the data store, and cache the subset of the plurality of objects in the local storage.”

With respect to Independent Claim 13:
	“retrieve a plurality of object metadata from a remote data store over a network, the plurality of object metadata containing information for respective objects of a plurality of objects stored in the remote data store, wherein each object metadata of the plurality of object metadata further includes information relating to a time of modification of a corresponding object… compute a first indicator of an access frequency of a first object of the plurality of objects based on aggregating a first access frequency statistic and a second access frequency statistic, the first access frequency statistic representing an access frequency of the first object by the first processing engine, and the second access frequency statistic representing an access frequency of the first object by the second processing engine; rank the plurality of objects based on the indicators of access frequencies and sizes of the plurality of objects, wherein a higher access frequency of an object of the objects causes an increase in a ranking of the object, and a larger size of the object causes a decrease in the ranking of the object, the ranking of the plurality of objects comprising computing a measure representing a first rank of the first object based on aggregating the first indicator and a size of the first object; select a subset of the plurality of objects based on the ranking of the plurality of objects; cache the subset of the plurality of objects in the memory of the database system; and determine whether the corresponding object is stale based on the information relating to the time of modification.”

With respect to Independent Claim 19:
	“computing a first temperature value representing an access frequency of a first object of the plurality of objects based on aggregating a first access frequency statistic and a second access frequency statistic, the first access frequency statistic representing an access frequency of the first object by the first processing engine, and the second access frequency statistic representing an access frequency of the first object by the second processing engine, wherein the temperature values comprise the first temperature value; 	ranking the plurality of objects based on the temperature values and sizes of the objects, wherein a higher temperature value corresponding to a higher access frequency of an object of the objects causes an increase in a ranking of the object, and a larger size of the object causes a decrease in the ranking of the object, the ranking of the plurality of objects comprising computing a measure representing a first rank of the first object based on aggregating the first temperature value and a size of the first object; selecting a subset of the plurality of objects based on the ranking; caching, in the cache memory, the subset of the plurality of objects; selecting, from a plurality of candidate placements, a placement of the first object of the subset of the plurality of objects in the cache memory, the plurality of candidate placements to place objects in respective different memory devices of the cache memory, the different memory devices connected to respective different processing engines of the database system, wherein the selected placement of the first object comprises selecting a memory device of the different memory devices to store the first object based on a determination that a processing engine connected to the selected memory device is most likely to retrieve the first object.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Sathe (7,966,324) describes at least aggregating access of data for multiple users.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163